DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2021 was filed after the mailing date of the Notice of Allowance on 7/27/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1 – 3, 5 – 7, 12 – 22, 26 – 35 and 37 – 42 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Klima et al. (US 2006/0289077 A1) teach a device (apparatus 40 for sealing cartridges 10; figures 1 and 10-12; paragraph [0036]), comprising: one or more fluid interfacing components (filling tubes T1-T4 each with nozzles 36 interface with fluids; figures 1 and 10-12; paragraphs [0040]-[0041] and [0053]); and a cartridge holder (puck 30 holds cartridges 10; 
Mattila et al. (US 2006/0088443 A1) teach a device (a gantry for use with laboratory apparatus 10; figure 1; paragraph [0016]), comprising: one or more fluid interfacing components (containers 265 are sealed test tubes, well-known in the art as interfacing with fluids; figure 1; paragraph [0023]); and a cartridge holder (carriage assemblies 110, 115 carry tools for use with containers 265, such as hollow fiber filtration cartridge; figure 1; paragraph [0023]), wherein the one or more fluid interfacing components are fixed (though the subcarriage assemblies may manipulate containers 265, the containers are generally restricted (fixed) in movement while held in head 305 of rack 270; figure 1; paragraphs [0023], [0034]-[0035]) while the cartridge holder moves along a linear guide (subcarriage 110 assembly is attached to drive belt 200 for linear movement along track (guide rail) 120; figure 1; paragraph [0021]).
Anderson et al. (US 2012/0190589 A1) teach a device (cartridge reader 4300; figures 43a-g; paragraph [0314]), comprising: one or more fluid interfacing components (fluidic manifold 4360 includes fluidic connectors (interfacing components); figures 43a-g; paragraphs [0313]-[0314]); and a cartridge holder (cartridge reader 4300 includes cartridge tray (holder) 4320 for holding cartridge 4380; figure 43a-g; paragraph [0313]), wherein the one or more fluid interfacing components are fixed (cartridge tray (holder) 4320 fixes cartridges 4380 in relation to frame 4340, which remains stationary; figure 43a-g; paragraph [0316]) while the 
Regarding claim 1, the cited prior art neither teaches nor fairly suggests a device for operating a microfluidic system, and an associated method for using the device, wherein the device further comprises: wherein the one or more fluid interfacing components are fixed while the cartridge holder moves along a linear guide; wherein the one or more fluid interfacing components comprise one or more tubes, wherein the one or more tubes is capable of being inserted into a cartridge provided in the cartridge holder, wherein the one or more tubes is fabricated of conductive material, and wherein the one or more tubes is electrically connected to a circuit board that is connected to a microprocessor, and wherein the one or more tubes is capable of providing electrical contact to fluid in a cartridge in the cartridge holder; and wherein one or more of the fluid interfacing components does not make direct contact with fluid in a cartridge provided in the cartridge holder: and wherein the device further comprises a means for making one or more electrical contacts to a cartridge in the cartridge holder.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796